Citation Nr: 0837627	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-18 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
service-connected duodenal ulcer.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

At this hearing, the veteran submitted additional evidence 
consisting of copies of prior Board decisions.  See 38 C.F.R. 
§ 20.1304 (2008).  The veteran has waived agency of original 
jurisdiction (AOJ) consideration of this evidence.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.

The veteran also filed a timely appeal with regard to denial 
of a compensable rating for service-connected hemorrhoids.  
However, in his substantive appeal, filed in May 2006, he 
limited further action on his appeal to the two issues above.  
Thus, the issue of entitlement to a compensable rating for 
service-connected hemorrhoids is not before the Board at this 
time.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Service-connected duodenal ulcer is productive of persistent 
pain, nausea one to two times per week, gnawing and burning 
pain at night, and one incapacitating episode per year.
CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no greater, for 
service-connected duodenal ulcer have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 
120-21 (2004) (Pelegrini).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated from the regulation by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to no 
longer state that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim (the fourth element of notice as required under 
Pelegrini), effective May 30, 2008).  Thus, any error related 
to this element is harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claim 
for VA benefits.  Pelegrini.  In this case, the veteran was 
provided with a VCAA notification letter in June 2005, prior 
to the initial unfavorable rating decision issued in October 
2005.  An additional VCAA notice was sent in June 2006, which 
also included notice with regard to the assignment of 
disability ratings and effective dates.  

The Board observes that the June 2005 letter informed the 
veteran that he must demonstrate that his service-connected 
disability had increased in severity, and provided examples 
of both lay and medical evidence he could submit in support 
of his claim.  However, only the June 2006 notice advised him 
to submit evidence of how his disability affects his work and 
daily life, and no notice apprised him of relevant diagnostic 
codes, although Diagnostic Code 7305 was detailed in the 
March 2006 statement of the case (SOC).  

Failure to provide pre-adjudicative notice of any elements of 
claim the veteran must substantiate is presumed to create 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that an SOC 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, in April 
2008 and June 2008, the veteran was afforded SSOCs, thereby 
resolving the problem of inadequate timing with regard to the 
June 2006 letter.  

As for the lack of proper notice of the applicable diagnostic 
codes, the Board observes that Diagnostic Code 7305 contains 
no criteria that can only be met by specific measurements or 
test results.  Rather, to obtain an increased rating, the 
veteran's disability must simply be productive of more severe 
symptoms.  Thus, pre-adjudicative notice of the diagnostic 
code and criteria as described by Vazquez-Flores is not 
required in this case.    

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 41 (2008), citing 
Mayfield, 444 F.3d at 1333.  Accordingly, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA medical records, 
private treatment records, and the reports of August 2005 and 
August 2007 VA examinations were reviewed by both the AOJ and 
the Board in connection with adjudication of his claims.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claim.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected ulcer disability.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  While this 
appeal was pending, the Court also held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Therefore, in accordance with Hart, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected ulcer disability.

The veteran's service-connected duodenal ulcer is currently 
assigned a 10 percent rating for mild symptoms, pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7305.  The veteran 
contends that his symptoms are more severe than contemplated 
under the currently assigned disability rating; therefore, he 
argues that a higher rating evaluation should be assigned.  
Specifically, the veteran contends that he suffers pain 
constantly and flare-ups, to include nausea, two to three 
times per week.

Diagnostic Code 7305, relating to duodenal ulcers, provides 
that a mild duodenal ulcer, with recurring symptoms once or 
twice yearly, is rated 10 percent disabling.  Moderate 
duodenal ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations, is rated 20 percent 
disabling.  Moderately severe duodenal ulcer, with less than 
severe disability, but with impairment of health manifested 
by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year, is rated 40 percent disabling.  Severe 
duodenal ulcer, with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health, is rated 60 
percent disabling.  38 C.F.R. § 4.114.

The veteran was afforded a VA examination in August 2005.  
The examiner reported that the veteran experienced one day of 
incapacitation due to ulcer symptoms once per year.  The 
examiner also noted symptoms of gastroesophageal reflux 
disease (GERD) and gnawing or burning pain at night for one 
to two hours, for which the veteran took antacids.  A recent 
positive test for Helicobactor pylori (H. pylori) was noted, 
along with a course of antibiotics.  The examiner found that 
the veteran's peptic ulcer disease was associated with 
abdominal pain and nausea, but was currently not active. 

In April 2006, a private upper endoscopy showed erythrematous 
gastritis, but no active ulcer was noted.  At an August 2007 
VA examination, the examiner noted persistent epigastric pain 
and soreness and nausea one to two times weekly.  

Other VA and private treatment records report minimal 
treatment for the veteran's ulcer, as well as similar 
symptoms to those noted above.  VA treatment records reflect 
a diagnosis of duodenitis/peptic ulcer disease that was 
stable and being treated with Prilosec (omeprazole).  They 
also note reports by the veteran of stomach problems, which 
he related were gas pains.  Shortly before the appeal reached 
the Board, the veteran was prescribed pantoprazole, as the 
omeprazole had apparently become ineffective. 

In addition to his ulcer diagnosis, the veteran has had a 
diagnosis of GERD.  Although the veteran's GERD appears to be 
the primary diagnosis currently, and it appears from the 
evidence that the veteran's ulcer treatment has also been the 
treatment prescribed for his GERD.  Thus, the Board finds 
that there is an inadequate basis in the record upon which to 
dissociate the veteran's ulcer symptoms from his symptoms of 
GERD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when 
it is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor, and that such signs and 
symptoms be attributed to the service-connected condition).  
Accordingly, the Board attributes all relevant symptoms to 
the veteran's service-connected ulcer. 
 
Based on the above, the Board finds that a rating of 20 
percent, but no greater, for persistent moderate symptoms of 
the veteran's ulcer disability is warranted.  The veteran 
experiences persistent pain and nausea one to two times per 
week and gnawing and burning pain at night.  However, as he 
experiences only one incapacitating episode related to his 
ulcer per year, at most, a rating in excess of 20 percent is 
not warranted.  Additionally, there is no evidence of other 
health complications, such as weight loss or anemia.  Without 
such manifestations, a rating in excess of 20 percent is not 
supported by the evidence. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against a rating in excess of the 20 percent herein assigned 
for the veteran's ulcer disability.  Therefore, a rating in 
excess of 20 percent must be denied.

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, No. 06-3088, (U.S. Vet App. September 16, 
2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's service-connected ulcer 
disability presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  There is no evidence of frequent 
absences from work or hospitalizations to suggest that the 
symptoms of the veteran's service-connected disability are 
more severe than contemplated by VA's rating schedule.  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell; Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

A rating of 20 percent, but no greater, for service-connected 
duodenal ulcer is granted.


REMAND

The veteran contends that his claimed hypertension began in 
service.   The Board determines that a remand is necessary in 
order to obtain a VA examination and opinion.  

The veteran's current medical evidence reveals a diagnosis of 
hypertension.  Service treatment records, however, do not 
show a diagnosis of hypertension.  Nevertheless, the Board 
notes that the veteran's blood pressure was taken multiple 
times during service and that the readings fluctuated between 
98 and 148 systolic and 60 and 100 diastolic.  This variation 
in readings at least raises the question as to whether the 
veteran's hypertension had its onset in service.  Thus, a 
remand is required in order to afford the veteran a VA 
examination to ascertain the etiology of his claimed 
hypertension.  38 C.F.R. § 3.159; See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination in order to determine the 
etiology of his claimed hypertension.  
The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  Upon examination 
of the veteran and a review of the 
record, to include the service 
treatment records, the examiner is 
asked to answer the following question:

Is it at least as likely as not (50 
percent probability or greater) that 
the veteran's hypertension began in, or 
is related to, his military service?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the June 2008 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


